Citation Nr: 9905570	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-05 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to April 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the evaluation of 50 percent for the veteran's 
PTSD.

The Board notes a rating decision dated in May 1998 denied 
entitlement to individual employability, for which the 
veteran had filed a claim previously in February 1998.  There 
is no recognized notice of disagreement with this 
determination and, therefore, no statement of the case.  
However, insofar as this issue is addressed by the veteran's 
representative in the VA Form 646, and the veteran could be 
indicating disagreement with the determination in this 
manner, the matter is referred to the RO for any appropriate 
action. 


REMAND

The record includes an August 1997 VA examination related to 
the veteran's PTSD.  The examiner rendered diagnoses at Axis 
I of PTSD and depression and assigned a GAF score of 52 on 
the basis of PTSD and a GAF score of 45 based on depression 
secondary to the veteran's complications of diabetes at Axis 
V.  Further, he recited the veteran's history and complaints 
with respect to PTSD.  On examination, the examiner briefly 
addressed the veteran's depressive state in minimal detail.  
It appears that the examiner may not have had access to the 
veteran's claims folder and did not have access to the 
veteran's medical records at the time of the examination; 
thus, there was no ability for the examiner to compare past 
history and treatment with the veteran's current mental 
state.  In addition, it was noted that the veteran was to be 
evaluated by Social Security later that week.  There is no 
indication in the claims folder with regard to the outcome of 
that examination.  

The United States Court of Veterans Appeals (Court) has also 
held, that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1994); Halstead v. Derwinski, 3 Vet. 
App. 213 (1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In light of the above, the Board regrets any delay occasioned 
by its action in this case.  However, in order to extend to 
the veteran every equitable consideration, clarification of 
his PTSD diagnosis is required.  Accordingly, in view of the 
foregoing, this case is REMANDED for the following: 

1.  The RO should contact the veteran to 
obtain any records of treatment for PTSD 
since August 1997.  All identified 
records should be obtained.  

2.  The RO should contact the veteran to 
determine if he has been awarded Social 
Security benefits.  If so, the RO should 
obtain a copy of the decision granting 
such benefits, along with any supporting 
documentation or examinations.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current state of his PTSD.  The claims 
folder should be made available to the 
examiner for review before and during the 
examination.  Specifically, the examining 
psychiatrist should report the veteran's 
symptomatology in terms that correspond 
to the criteria set forth in the Schedule 
for  Disabilities.  The examiner should 
also set forth the symptomatology due to 
PTSD versus the veteran's depression, 
where possible.  If the symptoms cannot 
be differentiated, the examiner should so 
state.  The examiner should also comment 
on the impact of the veteran's PTSD on 
his ability to work.  The reasoning for 
any conclusions stated should be set 
forth.  

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


